DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 7, 21, 23 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulen et al. (US 2005/0117305 A1).

Claim 1:
Ulen discloses a method for installing a heatsink (abstract), comprising
installing the heatsink (25) with a fastener (50) located within a module (40, 55) attached to the heatsink (25) (figs. 1-4, para [0011] and [0013]), the module (40, 55) comprising a visual indicator (55) indicating an installation state of the fastener (engaged and disengaged) and positioned circumferentially around at least a portion of the fastener (50) (figs. 1-4, para [0013]); and,
receiving a visual indication (hiding from view) from the visual indicator (55) whether that the fastener (50) is properly installed (figs. 1-4, para [0013]).

Claim 2:
Ulen discloses the method of claim 1, wherein the visual indicator (55) comprises a first visual indicator (hidden) indicating that the fastener (50) is properly installed and a second visual indicator (visible) indicating that the fastener (50) is not properly installed (fig. 4, para [0016] and para [0017]).

Claim 7:
Ulen discloses the method of claim 1, wherein installing the heatsink (25) includes receiving the fastener (50) at an opening in the module (40, 55) positioned around a base (30) of the heatsink (25) (fig. 2, para {0006]).

Claim 21:
Ulen discloses a method for installing a heatsink (25) (abstract), comprising
installing the heatsink (25) with a fastener (50) located within a module (40, 55) attached to the heatsink (25) (figs. 1-4, para [0011] and [0013]), wherein the module (40, 55) comprises a visual indicator (55) indicating an installation state of the fastener (engaged and disengaged) and positioned circumferentially around at least a portion of the fastener (50) (figs. 1-4, para [0013]);
receiving a first visual indication (visible) that the fastener (50) is not properly installed (fig. 4, para [0016]); and,
receiving a second visual indication (hidden) that the fastener (50) is properly installed after tightening the fastener (50) at an installation position (fig. 4, para [0017]).

Claim 23:
Ulen discloses the method of claim 21, further comprising at least partially blocking the visual indicator (55) from being visible while the fastener (50) is not fully installed (figs. 1-4, para [0013] – see also annotated reproduction of fig. 3, below).

Claim 29:
Ulen discloses the method of claim 1, further comprising: at least partially blocking the visual indicator (55) from being visible while the fastener (50) is not fully installed (figs. 1-4, para [0013] – see also annotated reproduction of fig. 3, below).

    PNG
    media_image1.png
    1250
    1823
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4, 7-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 5,757,621) in view of Herr et al. (US 6,425,718 B1).

Claim 1:
Patel discloses a method for installing a heatsink (abstract), comprising:
installing the heatsink (4) with a fastener (14) located within a module (12, 13, 15) positioned circumferentially around at least a portion of the fastener and attached to the heatsink (4) (figs. 1-2, col. 2, lines 27-37).
Patel fails to disclose a module comprising a visual indicator indicating an installation state of the fastener.  Instead, Patel discloses a module comprising a spring (12), a washer (13) and a sleeve (15) positioned circumferentially around at least a portion of a fastener (14) (figs. 1-2). 
Herr discloses a method of tensioning a fastener (col. 4, lines 63-65) comprising
providing a fastener (50, 51) located in a module (160) (figs. 7-9, col. 3, lines 24-38), the module comprising:
a visual indicator (160) indicating an installation state of the fastener (50, 51) and positioned circumferentially around at least a portion of the fastener (50, 51) (figs. 7-9, col. 1, lines 24-38); and,
receiving a visual indication from the visual indicator (160) that the fastener (50, 51) is properly installed (at a second predetermined tension) (figs. 7-9, col. 3, lines 24-38).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the method for installing a heatsink of Patel by receiving a visual indication that the spring loaded fastener of Patel is properly installed at a predetermined tension as taught by Herr in order for an operator to determine which of two desired tensions the fastener has reached (Herr, col. 1, lines 55-58).  See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because both prior art references are drawn to fasteners for providing load along the longitudinal axis of the fastener.
A proposed combination of Patel in view of Herr would allow an operator to determine a predetermined tension where the spring-loaded fastener (Patel, 12, 14) is properly installed by receiving a visual indication (Herr, 160, 164, 165) (Patel, figs. 1-2, col. 2, lines 27-37 and Herr, figs. 7-9, col. 3, lines 24-38). 

Claim 2:
Patel in view of Herr renders obvious the method of claim 1, wherein the visual indicator (Herr, 160) comprises a first visual indicator (Herr, 165) indicating that the fastener (Patel, 14) is properly installed and a second visual indicator (Herr, 164) indicating that the fastener (Patel, 14) is not properly installed (Patel, figs. 1-5, para [0022] and Herr, figs. 7-9, col. 3, lines 24-38).

Claim 4:
Patel in view of Herr renders obvious the method of claim 1, wherein the visual indicator comprises:
a first indicator member comprising a first visual indicator surface (Herr, 164) (Herr, figs. 7-9, col. 3, lines 24-38); and,
a second indicator member comprising a second visual indicator surface (Herr, 165) (Herr, figs. 7-9, col. 3, lines 24-38);
wherein said first visual indicator surface (Herr, 164) is visible when the fastener (Patel, 14) is not properly installed and said second visual indicator surface (Herr, 165) is visible when the fastener (Patel, 14) is properly installed (Patel, figs. 1-5, para [0024] and Herr, figs. 7-9, col. 3, lines 24-38).

Claim 7:
Patel in view of Herr renders obvious the method of claim 1, wherein installing the heatsink includes
receiving the fastener (Patel, 14) at an opening in the module (Patel, 12, 13, 15 in view of Herr, 160) positioned around a base (support for fins comprising holes 11) of the heatsink (Patel, 4) (see annotated reproduction of Patel below).

    PNG
    media_image2.png
    723
    1107
    media_image2.png
    Greyscale


Claim 8:
Patel in view of Herr renders obvious the method of claim 7, further comprising
receiving another visual indication (Herr, visualizing indicating material, 164) that indicates that the fastener (Patel, 14) is received in the opening but is not fully installed (Herr, first tensioning), wherein the another visual indication is provided by an indicator member (Herr, bump, 164 in member 160) that defines the opening for receiving the fastener (Patel, 14) (Herr, figs. 7-9, col. 3, lines 24-38).

Claim 21:
Patel discloses a method for installing a heatsink (abstract), comprising:
installing the heatsink (4) with a fastener (14) located within a module (12, 13, 15) positioned circumferentially around at least a portion of the fastener and attached to the heatsink (4) (figs. 1-2, col. 2, lines 27-37).
Patel fails to disclose a module comprising a visual indicator indicating an installation state of the fastener.  Instead, Patel discloses a module comprising a spring (12), a washer (13) and a sleeve (15) positioned circumferentially around at least a portion of a fastener (14) (figs. 1-2). 
Herr discloses a method of tensioning a fastener (col. 4, lines 63-65) comprising
providing a fastener (50, 51) located in a module (160) (figs. 7-9, col. 3, lines 24-38), the module comprising:
a visual indicator (160) indicating an installation state of the fastener (50, 51) and positioned circumferentially around at least a portion of the fastener (50, 51) (figs. 7-9, col. 1, lines 24-38); and,
receiving a first visual indication that the fastener is not properly installed (at a first predetermined tension) (figs. 7-9, col. 3, lines 24-38); and, receiving a second visual indication that the fastener is properly installed after tightening the fastener at an installation position (a second predetermined tension) (figs. 7-9, col. 3, lines 24.38).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the method for installing a heatsink of Patel by receiving a visual indication that the spring loaded fastener of Patel is properly installed at a predetermined tension as taught by Herr in order for an operator to determine which of two desired tensions the fastener has reached (Herr, col. 1, lines 55-58).  See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because both prior art references are drawn to fasteners for providing load along the longitudinal axis of the fastener.
A proposed combination of Patel in view of Herr would allow an operator to determine a predetermined tension where the spring-loaded fastener (Patel, 12, 14) is properly installed by receiving a visual indication (Herr, 160, 164, 165) (Patel, figs. 1-2, col. 2, lines 27-37 and Herr, figs. 7-9, col. 3, lines 24-38). 

Claim 22:
Patel in view of Herr renders obvious the method of claim 21, wherein the fastener (Patel, 14) comprises a spring loaded screw (Patel, 12, 14) (Patel, figs. 1-2, col. 2, lines 27-35).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Herr as applied to claim 4 above, and further in view of Mulloy (EP 3 081 280 A1).

Claim 6:
Patel in view of Herr renders obvious the method of claim 4; and, Patel in view of Herr fails to disclose the fastener comprises a spring-loaded pushpin. Instead, Patel in view of Herr discloses the fastener comprising a spring-loaded screw (Patel, figs. 1-2, col. 2, lines 27-37).
Mulloy teaches a first bore (132) and second bore (98) oriented to receive a fastener, such as a nut and bolt, spring loaded pushpin, etc., that applies a perpendicular force to the workpiece (fig. 3, col. 9, lines 24-30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped the spring-loaded screw fastener of Patel in view of Herr for the spring loaded pushpin of Mulloy since it was known that spring-loaded screws and spring-loaded pushpins, etc. are analogues for applying a perpendicular force (Mulloy, col. 9, lines 24-30). See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results. The results would have been predictable because both prior art references are drawn to fasteners for providing load along the longitudinal axis of the fastener.

Allowable Subject Matter
Claim 24-28 are allowed.
Claims 3, 5, 9 and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3:
The prior art of record fails to disclose or fairly suggest the method of claim 1, wherein the fastener comprises a spring loaded screw and further comprising receiving another visual indication that the fastener is not properly installed, and wherein said another visual indication that the fastener is installed is received after tightening the spring loaded screw.

Claim 5:
The prior art of record fails to disclose or fairly suggest the method of claim 4, wherein said first indicator member comprises a 10 indicator sleeve surrounding the fastener (50) (Gross, 23) and said second indicator member comprises one or more resilient indicator pins received in the indicator sleeve.

Claim 9:
The prior art of record fails to disclose or fairly suggest the method of claim 8, wherein receiving the visual indication that the fastener is properly installed includes moving at least one indicator pin outward in response to fully tightening the fastener in the opening.

Claim 24:
The prior art of record fails to disclose or fairly suggest a method for installing a heatsink, comprising, inter alia, receiving a second visual indication that the fastener is properly installed based on moving at least one indicator pin outward in response to fully tightening the fastener in the opening as set forth in the combination recited in independent claim 24.

Claim 30:
The prior art of record fails to disclose or fairly suggest the method of claim 1, wherein the visual indicator includes at least a sleeve around the fastener.

Claim 31:
The prior art of record fails to disclose or fairly suggest the method of claim 1, wherein the visual indicator comprises an outer sleeve and an inner sleeve that extends upward from a base of the module.

Response to Arguments
Applicant's arguments filed 18 October 2022 have been fully considered but they are not persuasive.
On pages 7-8, applicant argues the 35 U.S.C. 103 rejection of claim 1 as being unpatentable Stewart in view of Herr is improper because the prior art fails to disclose or fairly suggest the visual indicator positioned circumferentially around at least a portion of the fastener and receiving a visual indication from the visual indicator whether the fastener is properly installed.  Examiner disagrees.  As recited above, the visual indicator (160) of Herr (see Herr, Figure 1) is positioned circumferentially around a fastener (50, 51) (see Herr, Figures 7-9) and the visual indicator (160) of Herr provides a visual indication of the installation state of the fastener as required of independent claim 1 (see Herr discussion at col. 3, lines 20-38).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bernhardt (US Otto 2015/0226249 A1) discloses a grommet and Belleville washers for providing a visual indication of preload/torque of a fastener.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726